Citation Nr: 1030076	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  04-21 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1974 to August 1978 and from May 1980 to January 1986.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Denver RO that, 
in part, granted service connection for bilateral hearing loss, 
rated 0 percent, effective December 18, 2002 and an April 2004 
rating decision that denied service connection for a low back 
disability.  

The Veteran had filed a notice of disagreement (NOD) with the 
ratings assigned for both hearing loss and for tinnitus.  His May 
2004 VA Form 9 (substantive appeal) limited his appeal to the 
matter of the rating for hearing loss.  In February 2007 the case 
was remanded for additional notice and development.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.  While the notice provisions of the VCAA appear 
to be satisfied the Board finds that further development of the 
record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claims.  See 
38 C.F.R. § 3.159 (2009). 

Pursuant to the Board's February 2007 remand, the Veteran 
received notice in compliance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), and was scheduled for a VA examination 
in March 2010.  Furthermore, outstanding VA treatment records 
were secured.  The Board finds there was compliance with its 
February 2007 remand instructions (See Stegall v. West, 11 Vet. 
App. 268, 271 (1998)); however, additional information received 
(while the case was in remand status) indicates that further 
development is necessary. 

A September 2009 report of contact notes that the Veteran called 
VA to report that he was awarded/receiving Social Security 
Administration (SSA) benefits.  The type of SSA benefits he was 
awarded is unclear from the report of contact; however, an August 
2009 SSA letter to the Veteran informed him that a change in 
monthly payments was being made for persons receiving 
supplemental security income (SSI).  Notably, SSI benefits are 
SSA-administered supplemental income for persons who have limited 
income or resources and are "aged (65 or older); blind; or 
disabled."  See SSI Eligibility Requirements, 
http://www.ssa.gov/ssi/text-eligibility-ussi.htm (emphasis 
added).   The Veteran is not shown to be blind or over 65 years 
of age; hence, his award is presumably based on disability (and 
would have required a finding of such.  Accordingly, records 
considered when SSA awarded the Veteran SSI benefits are likely 
to contain pertinent information, and must be secured.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  There is no 
indication in the record that records from SSA were sought.  

Accordingly, the case is REMANDED for the following:

1.	The RO should obtain from SSA a copy of 
its decision awarding the Veteran SSI 
benefits, as well as copies of any and all 
medical records underlying that 
determination.  

2.	The RO should arrange for any further 
development suggested by information 
received from SSA, then re-adjudicate 
these claims.  If either remains denied, 
the RO should issue an appropriate SSOC 
and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

